Name: Commission Implementing Decision (EU) 2015/1160 of 13 July 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in the United Kingdom (notified under document C(2015) 4978) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: international trade;  Europe;  agricultural activity;  regions of EU Member States;  agricultural policy
 Date Published: 2015-07-15

 15.7.2015 EN Official Journal of the European Union L 187/88 COMMISSION IMPLEMENTING DECISION (EU) 2015/1160 of 13 July 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in the United Kingdom (notified under document C(2015) 4978) (Only the English text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) The United Kingdom notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H7N7 in a holding on its territory where poultry or other captive birds are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined those measures in collaboration with the United Kingdom, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define the protection and surveillance zones established in the United Kingdom at Union level in collaboration with that Member State. (8) Accordingly, the protection and surveillance zones in the United Kingdom, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in the Annex to this Decision and the duration of that regionalisation fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 31 December 2015. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX Part A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC UK United Kingdom Postal/ADNS code Area comprising: PR1-PR2/00151 In Preston (Lancashire, North-Western England), the area included in the circle of radius 3 kilometres, centred on grid reference SD5685637176 to the Ordnance Survey Landranger 1:250,000 series (coordinates 53.829045,-2.656974). 2.8.2015 Part B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC UK United Kingdom Postal/ADNS code Area comprising: PR1-PR2/00151 In Preston (Lancashire, North-Western England), the area included in the circle of radius 10 kilometres, centred on grid reference SD5685637176 to the Ordnance Survey Landranger 1:250,000 series (coordinates 53.829045,-2.656974) outside the area included in the circle described in Part A. 11.8.2015 In Preston (Lancashire, North-Western England), the area included in the circle of radius 3 kilometres, centred on grid reference SD5685637176 to the Ordnance Survey Landranger 1:250,000 series (coordinates 53.829045,-2.656974). 3.8.  11.8.2015